Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 18’, 20’, 22’, 26’, 28’, 30’, 31’, 32’, 34’, 62’, 74’, 76’, and 80’.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "28" and "29" have both been used to designate end wall.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both sidewall and end wall.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “ 80’ ” has been used to designate both the rear panel in figure 10 and the side panel in figure 8.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “114” has been used to designate both front edge of the flange and front edge of the cover.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters " 14’ " and " 16’ " have both been used to designate end sleeve in figure 10.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 26.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because reference character “28” has been used to designate sidewall and wall.  
The disclosure is objected to because reference characters "28" and "30" have all been used to designate bay.  
The disclosure is objected to because of the following informalities: reference character “74” has been used to designate void in the second embodiment, while the figures use reference 74’.  Examiner suggests amending the specification to agree with the figure.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: the brief description of the drawings describes figures 10 and 11 respectively as a side elevation view and a rear elevation view of the battery package of Fig. 8, while neither includes the flap 86 of figure 8.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 1 is a relative term which renders the claim indefinite. The term “parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “generally” in claim 1 is a relative term which renders the claim indefinite. The term “transverse” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “generally” in claim 3 is a relative term which renders the claim indefinite. The term “parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “generally” in claim 10 is a relative term which renders the claim indefinite. The term “trapezoidal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-11, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowski (US 20110147241) further in view of Rochelo (US 20040214052) and Barnett (US 8955671).
Claim 1:  Marcinkowski discloses a co-packaged article 10 (battery package) comprising: a pack 12 (tray) having first and second cavities 20 & 30 (recessed portion) and an outer flange member 16 (perimeter flange) extending outwardly from edges of the first and second cavities 20 & 30 (recessed portion) about a perimeter of the first and second cavities 20 & 30 (recessed portion), the pack 12 (tray) extending along a longitudinal axis; a hanging member 14 (tab) of the pack 12 (tray) extending upwardly along the longitudinal axis, the hanging member 14 (tab) including an opening 15 (hanging feature); a cover 60 disposed over the first and second cavities 20 & 30 (recessed portion) and at least a portion of the flange member 16 (perimeter flange); an adhesive disposed between the pack 12 (tray) and cover 60, and products 50 & 52 disposed in the first and second cavities 20 & 30 (recessed portion) and which may include batteries (see P. 0016-0017 and fig. 2).
Marcinkowski does not disclose curved surface portions disposed in the recessed portion, each curved surface portion configured to receive a cylindrical battery therein; a sleeve having body panels extending generally parallel with the longitudinal axis of the tray and a top panel extending generally transverse to the longitudinal axis and configured to at least partially form a top of the sleeve, the tray and cover being inserted into the sleeve so that the body panels extend around the cover and tray; and a slot opening defined in the top of the sleeve to receive the tab of the tray therethough.
Rochelo teaches a battery storage system 10 having a first pack 12 and a first resilient insert 24 which includes two adjacent recessed portions, the first resilient insert 24 configured to nest within the first pack 12, wherein the first resilient insert 24 has disposed therewithin first cavities 26 (curved surface portions), each first cavity 26 (curved surface portion) configured to receive a cylindrical battery 28 (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the products 50 & 52 of Marcinkowski to be resilient inserts 24 each containing a plurality of first cavities 26 (curved surface portions) configured to receive cylindrical batteries, as taught by Rochelo, in order to restrain cylindrical batteries in an organized manner.
Barnett teaches a quick-release package 100 including a box enclosure 102 (sleeve) having body panels extending generally parallel with the longitudinal axis of an insert 104 and a top panel extending generally transverse to the longitudinal axis and configured to at least partially form a top of the box enclosure 102 (sleeve), the insert 104 being inserted into the box enclosure 102 (sleeve) so that the body panels extend around the insert 104; and a top slot 110 (slot opening) defined in the top of the box enclosure 102 (sleeve) to receive a locking extension 108 of the insert 104 therethough, wherein the locking extension 108 has a rack hanger aperture 124 and a locking button 120, and a front and back panel of the box enclosure 102 (sleeve) have widths corresponding to the front and back of the insert 104 (see fig. 2, 3A, 3B and annotated fig. 4 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have packaged the pack 12 (tray) and cover 60 inside a box enclosure 102 (sleeve) having body panels extending generally parallel with the longitudinal axis of the pack 12 (tray), a top panel extending generally transverse to the longitudinal axis and configured to at least partially form a top of the box enclosure 102 (sleeve), a top slot 110 (slot opening) defined in the top of the box enclosure 102 (sleeve), a front panel having a width corresponding to a width of the flange member 16 (perimeter flange), and a rear panel having a width corresponding to a width of the first and second cavities 20 & 30 (recessed portion), with the body panels extending around the pack 12 (tray) and cover 60 and to have modified the hanging member 14 (tab) to have a locking button 120 cooperating with the top slot 110 (slot opening), as taught by as taught by Barnett, in order to protect the pack 12 (tray) and cover 60 via the box enclosure 102 (sleeve) while allowing them to positively engage the box enclosure 102 (sleeve) in a removable manner such that the components do not become dislodged accidentally, while still permitting the co-packaged article 10 (battery package) to hang.

    PNG
    media_image1.png
    361
    304
    media_image1.png
    Greyscale

Claim 2:  The combination discloses wherein the body panels comprise a front panel, a rear panel, and side panels extending between longitudinal edges of the front panel and the rear panel (see annotated fig. 4 above).
Claim 3:  The combination discloses wherein the top slot 110 (slot opening) extends generally parallel with the front panel (see annotated fig. 4 above).
Claim 4:  The combination discloses wherein the top panel at least partially defines the top slot 110 (slot opening) (see annotated fig. 4 above).
Claim 5:  The combination discloses wherein the top slot 110 (slot opening) extends through a central portion of the top panel to receive the hanging member 14 (tab) therethrough (see annotated fig. 4 above).
Claim 10:  The combination discloses wherein the front panel has a width corresponding to a width of the flange member 16 (perimeter flange) of the pack 12 (tray), and the rear panel has a width corresponding to a width of the first and second cavities 20 & 30 (recessed portion) of the pack 12 (tray), such that a horizontal cross-section of the box enclosure 102 (sleeve) through the body panels has a generally trapezoidal configuration.
Claim 11:  The combination discloses wherein the hanging member 14 (tab) of the pack 12 (tray) abuts the top panel with the hanging member 14 (tab) extending through the top slot 110 (slot opening) (see fig. 7F ‘671). 
Claim 14:  The combination discloses the cover 60 being affixed by adhesive to the outer flange member 16 and therefore a void existing at locations other than the outer flange member 16, resulting in the void in the adhesive being aligned with the first and second cavities 20 & 30 (recessed portion) of the pack 12 (tray), such that when the cover 60 is adhered to the pack 12 (tray) it does not adhere to cylindrical batteries received within the pack 12 (tray) (see P. 0017).
Claim 16:  The combination discloses wherein the hanging member 14 (tab) has a width less than a width of the pack 12 (tray) including the first and second cavities 20 & 30 (recessed portion) and the flange member 16 (perimeter flange) extending outwardly therefrom (see fig. 2).
Claim 17:  The combination discloses wherein the hanging member 14 (tab) projects upwardly from the flange member 16 (perimeter flange) (see fig. 2).
Claim 18:  The combination discloses wherein the pack 12 (tray) includes first and second cavities 20 & 30 (two adjacent recessed portions), each of the first and second cavities 20 & 30 (recessed portions) containing a resilient insert 24 with a plurality of first cavities 26 (curved surface portions), and the pack 12 (tray) includes an inner flange member 10 (divider) extending between the first and second cavities 20 & 30 (adjacent recessed portions) (see fig. 2).
Claim 19:  The combination discloses wherein the box enclosure 102 (sleeve) comprises a paperboard material (see C. 3 L. 56 ‘671).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowski (US 20110147241), Rochelo (US 20040214052), and Barnett (US 8955671) as applied to claim 1 above, and further in view of Lipinski (US 20130068653).
Claim 12:  The combination discloses the claimed invention except for the cover being a transparent or translucent flexible film material.
Lipinski teaches a container 202 with an opening 220 sealed by a transparent flexible film 222 (see P. 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover 60 of the combination to have been a transparent flexible film, as taught by Lipinski, in order to permit viewing of the contents through the cover 60.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowski (US 20110147241), Rochelo (US 20040214052), and Barnett (US 8955671) as applied to claim 12 above, and further in view of Aldridge (US 20120160731).
Claim 13:  The combination discloses the claimed invention except for wherein a front panel of the body panels defines a window opening extending therethrough, such that cylindrical batteries received within the tray are visible through the window opening with the tray disposed within the sleeve.
Aldridge teaches a package 10 having a sleeve 14 surrounding a tray 12, wherein the sleeve 14 has an opening 52 (window opening) on a front panel and a rear panel (see fig. 14 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the front and rear panels of the box enclosure 102 (sleeve) with an opening 52 (window opening), as taught by Aldridge, in order to permit a user to view the contents without having to remove the box enclosure 102 (sleeve).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowski (US 20110147241), Rochelo (US 20040214052), and Barnett (US 8955671) as applied to claim 1 above, and further in view of Huffer (US 20160137375).
Claim 15:  The combination discloses the claimed invention except for the adhesive comprising a resealable adhesive.
Huffer teaches a blister package 5 for batteries 10 which has a receiving member 20 and a peelable lidding member 25 which is resealably attached to the receiving member 20 via an adhesive layer 35 (see fig. 2B and P. 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the adhesive of the combination to be resealable, as taught by Huffer, in order to permit a user to retrieve some of the contents while permitting sealage and protection of any unused products.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowski (US 20110147241), Rochelo (US 20040214052), and Barnett (US 8955671) as applied to claim 1 above, and further in view of Lee (US D499962).
Claim 20:  The combination discloses the claimed invention except wherein the tray includes a stand portion that projects rearwardly, such that the tray is configured to stand upright resting at least partially on the stand portion thereof.
Lee teaches a tray including a stand portion that projects rearwardly, such that the tray is configured to stand upright resting at least partially on the stand portion thereof (see annotated fig. 1 and fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pack 12 (tray) to include a stand portion that projects rearwardly, as taught by Lee, in order to permit the co-packaged article 10 (battery package) to be displayed on shelving while taking up a smaller footprint than lying down.

    PNG
    media_image2.png
    389
    330
    media_image2.png
    Greyscale


Claims 1-7, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowski (US 20110147241) further in view of Rochelo (US 20040214052) and Ruth (US D625598).
Claim 1:  Marcinkowski discloses a co-packaged article 10 (battery package) comprising: a pack 12 (tray) having first and second cavities 20 & 30 (recessed portion) and an outer flange member 16 (perimeter flange) extending outwardly from edges of the first and second cavities 20 & 30 (recessed portion) about a perimeter of the first and second cavities 20 & 30 (recessed portion), the pack 12 (tray) extending along a longitudinal axis; a hanging member 14 (tab) of the pack 12 (tray) extending upwardly along the longitudinal axis, the hanging member 14 (tab) including an opening 15 (hanging feature); a cover 60 disposed over the first and second cavities 20 & 30 (recessed portion) and at least a portion of the flange member 16 (perimeter flange); an adhesive disposed between the pack 12 (tray) and cover 60, and products 50 & 52 disposed in the first and second cavities 20 & 30 (recessed portion) and which may include batteries (see P. 0016-0017 and fig. 2).
Marcinkowski does not disclose curved surface portions disposed in the recessed portion, each curved surface portion configured to receive a cylindrical battery therein; a sleeve having body panels extending generally parallel with the longitudinal axis of the tray and a top panel extending generally transverse to the longitudinal axis and configured to at least partially form a top of the sleeve, the tray and cover being inserted into the sleeve so that the body panels extend around the cover and tray; and a slot opening defined in the top of the sleeve to receive the tab of the tray therethough.
Rochelo teaches a battery storage system 10 having a first pack 12 and a first resilient insert 24 which includes two adjacent recessed portions, the first resilient insert 24 configured to nest within the first pack 12, wherein the first resilient insert 24 has disposed therewithin first cavities 26 (curved surface portions), each first cavity 26 (curved surface portion) configured to receive a cylindrical battery 28 (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the products 50 & 52 of Marcinkowski to be resilient inserts 24 each containing a plurality of first cavities 26 (curved surface portions) configured to receive cylindrical batteries, as taught by Rochelo, in order to restrain cylindrical batteries in an organized manner.
Ruth teaches a package comprising a sleeve having body panels, including a front panel, rear panel, and side panels, extending generally parallel with the longitudinal axis of a tray and a top panel extending generally transverse to the longitudinal axis and configured to at least partially form a top of the sleeve, the tray being inserted into the sleeve so that the body panels extend around the tray; and a slot opening defined in the top of the sleeve to receive a tab of the tray therethough, wherein the top panel comprises a flap extending from a top edge of the rear panel and at least partially between the front panel and the rear panel of the sleeve (see annotated fig. 1 and fig. 6 below and fig. 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have packaged the pack 12 (tray) and cover 60 inside a sleeve having body panels extending generally parallel with the longitudinal axis of the pack 12 (tray), a top panel extending generally transverse to the longitudinal axis and configured to at least partially form a top of the sleeve, and a slot opening defined in the top of the sleeve, with the body panels extending around the pack 12 (tray) and cover 60 and the hanging member 14 (tab) to cooperate with the slot opening, as taught by as taught by Ruth, in order to protect the pack 12 (tray) and cover 60 via the sleeve while allowing them to positively engage the sleeve in a removable manner such that the components do not become dislodged accidentally, while still permitting the co-packaged article 10 (battery package) to hang.


    PNG
    media_image3.png
    534
    575
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    376
    396
    media_image4.png
    Greyscale

Claim 2:  The combination discloses wherein the body panels comprise a front panel, a rear panel, and side panels extending between longitudinal edges of the front panel and the rear panel (see annotated fig. 1 above).
Claim 3:  The combination discloses wherein the slot opening extends generally parallel with the front panel (see annotated fig. 1 and 6 above).
Claim 4:  The combination discloses wherein the top panel at least partially defines the slot opening (see annotated fig. 6 above).
Claim 5:  The combination discloses wherein the slot opening extends through a central portion of the top panel to receive the hanging member 14 (tab) therethrough (see annotated fig. 6 above).
Claim 6:  The combination discloses wherein the top panel comprises a flap extending at least partially between the front panel and the rear panel of the sleeve (see annotated fig. 1 and 6 above).
Claim 7:  The combination discloses wherein the flap extends from a top edge of the rear panel (see annotated fig. 6 above).
Claim 14:  The combination discloses the cover 60 being affixed by adhesive to the outer flange member 16 and therefore a void existing at locations other than the outer flange member 16, resulting in the void in the adhesive being aligned with the first and second cavities 20 & 30 (recessed portion) of the pack 12 (tray), such that when the cover 60 is adhered to the pack 12 (tray) it does not adhere to cylindrical batteries received within the pack 12 (tray) (see P. 0017).
Claim 16:  The combination discloses wherein the hanging member 14 (tab) has a width less than a width of the pack 12 (tray) including the first and second cavities 20 & 30 (recessed portion) and the flange member 16 (perimeter flange) extending outwardly therefrom (see fig. 2).
Claim 17:  The combination discloses wherein the hanging member 14 (tab) projects upwardly from the flange member 16 (perimeter flange) (see fig. 2).
Claim 18:  The combination discloses wherein the pack 12 (tray) includes first and second cavities 20 & 30 (two adjacent recessed portions), each of the first and second cavities 20 & 30 (recessed portions) containing a resilient insert 24 with a plurality of first cavities 26 (curved surface portions), and the pack 12 (tray) includes an inner flange member 10 (divider) extending between the first and second cavities 20 & 30 (adjacent recessed portions) (see fig. 2).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowski (US 20110147241), Rochelo (US 20040214052), and Ruth (US D625598). as applied to claim 7 above, and further in view of Wenninger (US 5240174).
Claim 8:  The combination discloses the claimed invention except for wherein the flap connects to the top edge of the rear panel via a line of weakness.
Wenninger teaches a package 10 for carrying cylindrical batteries, wherein the package 10 has a top 52 at least partially closed by a flap 60 which extends inwardly from a top edge of a back panel 16 along a score line 56 (line of weakness) (see fig. 1 and C. 5 L. 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the flap connect to the top edge of the rear panel via a score line 56 (line of weakness), as taught by Wenninger, in order to permit the flap to fold more easily for assembly.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowski (US 20110147241), Rochelo (US 20040214052), and Barnett (US 8955671) as applied to claim 2 above, and further in view of Bonaly (FR 2670756).
Claim 9:  The combination discloses the claimed invention except for wherein the front panel includes a top portion extending past the top panel along the longitudinal axis, the top portion along a portion of the perimeter flange with the tab extending through the slot opening.
Bonaly teaches a front and rear panel each including a top portion extending past a top panel along a longitudinal axis with a tab extending through a slot opening in the top panel (see annotated fig. 2 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the front and rear panel to each include a top portion extending past the top panel along the longitudinal axis, as taught by Bonaly, in order to provide a lip to reinforce the box enclosure 102 (sleeve) and provide additional protection to the top panel from impact and as an obvious matter of design choice since applicant has not disclosed that the top portion extending past the top panel solves any stated problem or is for any particular purpose.
The combination discloses the top portion of the front panel being arranged along a portion of the flange member 16 (perimeter flange) with the hanging member 14 (tab) extending through the top slot 110 (slot opening).

    PNG
    media_image5.png
    625
    543
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736